Dear Mr. Ponder:
We are in receipt of your request for an Attorney General's Opinion concerning a possible dual officeholding violation. Specifically, you ask if a court reporter for the Nineteenth Judicial District Court is elected to a seat on the Metropolitan Council for the City of Baton Rouge/Parish of East Baton Rouge, must that person resign her position as court reporter in order to serve on the Council.
The dual officeholding laws, LA R.S. 42:61 et seq., apply in general to a person holding two positions at the same time.  LA R.S. 42:63(D) states in pertinent part:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.
The office of Metropolitan Council Member for the City of Baton Rouge/Parish of East Baton Rouge is classified as an elective office of a political subdivision.  By virtue of LA R.S. 13:961, a court reporter for a district court is an appointive position.  Per our conversation on October 4, 2000, you informed me that the individual this opinion addresses is in fact a full-time court reporter.  Hence, in the event she is elected to the Metropolitan Council; she would simultaneously be holding an elective office in a political subdivision and a full-time appointive office in violation of LA R.S. 42:63(D).
Therefore, it is the opinion of this office that a court reporter for the Nineteenth Judicial District Court may not simultaneously hold the office of Metropolitan Council Member.  If this individual is elected to and chooses to sit on the Metropolitan Council, she must first resign her appointment as court reporter before officially taking that office.
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: ________________________ ANDREW D. BENTON Assistant Attorney General